      Case 7:20-cv-00011 Document 30 Filed on 04/09/20 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       April 09, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
VS.                                                     § CIVIL ACTION NO. 7:20-CV-11
                                                        §
6.281 ACRES OF LAND, MORE OR                            §
LESS, et al,                                            §
                                                        §
           Defendants.                                  §

                                                   ORDER

        The Court now considers the parties’ joint discovery/case management plan1 and joint

motion for telephonic appearance.2 In the joint discovery/case management plan, the parties

inform the Court that the following interested parties conferred with the United States and

participated in the drafting of the joint discovery/case management plan: Defendant Leonel

Romeo Alvarez, who is represented by counsel, and Defendants Fidel Alvarez; Reynaldo Lopez;

Leticia L. Cruz; Elodia Saldivar Alvarez; Rosa Maria A. Caraveo; Sandra A. Suarez; and

Maricruz A. Zarate, who are representing themselves pro se.3 The remaining pro se Defendants

with an interest in the case did not confer with the United States or participate in the drafting of

the joint discovery/case management plan.4

        The United States argues in the joint discovery/case management plan that discovery is

not necessary in this case.5 In contrast, Defendant Leonel Romeo Alvarez maintains that limited

discovery is necessary to address the issue of just compensation, and anticipates sending

1
  Dkt. No. 25.
2
  Dkt. No. 28.
3
  Dkt. No. 25 at 1, ¶ 1.
4
  This includes Rumalda V. Gomez; Miguel Villarreal; Guadalupe G. Villarreal, Jose I. Villareal, Noe Villareal;
Santa Irene Alvarez; Iris Lopez a/k/a Iris Garza; Estate of David Dawayne Lopez; Estate of Exiquio Lopez Jr.; Jose
Antonio Alvarez; Norma Ruth Ozuna; and Reynaldo Alvarez, Jr. Dkt. No. 2 at 14–16.
5
  Dkt. No. 25 at 3, ¶ 10(B).

1/3
      Case 7:20-cv-00011 Document 30 Filed on 04/09/20 in TXSD Page 2 of 3




interrogatories to and taking depositions of United States officials involved in the Border Wall

Program.6 Defendants Fidel Alvarez; Reynaldo Lopez; Leticia L. Cruz; Elodia Saldivar Alvarez;

Rosa Maria A. Caraveo; Sandra A. Suarez; and Maricruz A. Zarate provide that they will not

participate in discovery.7

        Based on the record and the Court’s familiarity with similar land condemnation cases, the

Court finds that discovery is unnecessary at this time. To the extent Defendant Leonel Romeo

Alvarez seeks to depose government officials in order to argue that the United States’ nominal

just compensation estimate is inadequate, the Court has routinely agreed with this assertion and

finds no need to allow discovery on the matter. Should Defendant Leonel Romeo Alvarez wish

to argue that a specific form of discovery is necessary in this case, this request should come in

the form of a motion to the Court.

        In light of the information provided in the joint discovery/case management plan,8 the

Court hereby sets the following deadlines:

                    EVENTS                                                DEADLINES

Deadline to file all documentation adding,                                May 29, 2020
substituting, disclaiming or dismissing
interested parties.
Note: If necessary, the United States may
also    file   amended       condemnation
documents or an amended Schedule GG.




6
  Id. at 4, ¶ 10(C); 6, ¶ 10(E). Defendant Leonel Romeo Alvarez seeks to depose Loren Flossman, Acquisition
Program Manager for the property in this case, and “anticipates sending interrogatories to Jason Powell, Director,
Planning and Project Execution Division, Border Wall Program Management Office, Program Management Office
Directorate, United States Border Patrol, as well as other members of the Program Management Office Directorate
Wall Team, who collectively are responsible for implementing the border wall program and for determining the
United States’ alleged amount of just compensation.”
7
  Id. at 6, ¶ 10(E).
8
  Dkt. No. 11.

2/3
         Case 7:20-cv-00011 Document 30 Filed on 04/09/20 in TXSD Page 3 of 3




Deadline to file briefs on the issue of just                       June 12, 2020
compensation and notify the Court as to
whether the parties (1) consent to the Court
deciding the issue of just compensation on
the briefings; or (2) request an evidentiary
hearing on the issue of just compensation.
Deadline to file a joint status report                             July 3, 2020
detailing the case’s status and intended
future action. Alternatively, deadline to file
any documentation          establishing     or
stipulating to just compensation and/or
dismissal documentation.



Status conference.                                           July 14, 2020 at 9:00 a.m.




          This Order is binding on all parties and may be modified only for good cause and by

leave of the Court. All other deadlines, which are not specifically set out in this Order, will be

governed by the Federal Rules of Civil Procedure.

          In light of this Order, there is no need for an initial pretrial and scheduling conference.

Thus, the Court CANCELS the parties’ April 14, 2020 initial pretrial and scheduling

conference.9 The Court also DENIES AS MOOT the joint motion for telephonic appearance.10

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 9th day of April, 2020.


                                                   ___________________________________
                                                   Micaela Alvarez
                                                   United States District Judge




9
    Dkt. No. 5.
10
    Dkt. No. 28.

3/3
